EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Record Net Income of $188.3 Million for the Third Quarter of Quarter Highlighted By Record Selling Prices And Operating Profit Measures WEST CHESTER, OH, October 21, 2008 – AK Steel (NYSE: AKS) today reported record quarterly net income of $188.3million, or $1.67 per diluted share of common stock, for the third quarter of 2008, compared to net income of $108.4 million, or $0.97 per diluted share, for the third quarter of 2007. Net sales in the third quarter of 2008 were $2,157.6million on shipments of 1,476,300tons compared to sales of $1,721.7 million on shipments of 1,603,000 tons for the year-ago quarter.The company said its average selling price for the third quarter of 2008 was a record $1,462 per ton, and approximately 36% higher than the $1,074 per-ton average price realized in the third quarter of 2007.The decrease in shipments from a year ago was primarily the result of lower shipments to automotive, appliance and construction markets, which were partially offset by higher shipments to service center markets.Selling prices were higher due to a richer shipment mix, higher contract and spot market pricing and increases in raw material and energy surcharges. Third-quarter 2008 operating profit was a record $309.6 million, or $210 per ton, also a record, compared to $163.5 million, or $102 per ton, for the third quarter of 2007.The year-over-year operating profit improvement was primarily the result of higher selling prices, a richer product mix and solid cost controls. “AK Steel and its employees again posted record results, punctuated with per-ton operating profit above two hundred dollars for the first time in company history,” said James L. Wainscott, Chairman, President and CEO of AK Steel.Speaking to the forward challenges posed by the current financial market turmoil, Mr.
